Title: From Alexander Hamilton to John Davidson, 7 June 1790
From: Hamilton, Alexander
To: Davidson, John


Treasury Department, June 7, 1790. “The case you State of the importers of Salt per the Ship Murcury, William Jessop, Master is very unfortunate. On considering the Circumstances of the Case however, & examining the Laws it does not appear that the Legislature have deposited any where the power of relieveing an importer, who has met with a disaster after securing, & ascertaining the Duty by measurement and landing the Goods.…”
